Citation Nr: 1403430	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and/or secondary to service-connected type 2 diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  Among his awards is the Combat Infantry Badge. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2011, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In November 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for further development. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2011 remand, the Board specifically instructed the AMC to provide the Veteran with an examination to determine whether his hypertension was caused or chronically worsened by service, diabetes mellitus, or PTSD.  Pursuant to the Board's remand, the Veteran was provided a VA examination in January 2012 and an addendum report was also rendered in August 2012.  In these reports, the examiner addressed the Veteran's claim as secondary to his service-connected disabilities; however, she did not provide an opinion as to any relationship between the Veteran's hypertension and service.  In this regard, the record demonstrates that the Veteran currently has hypertension and that he was exposed to Agent Orange during service.  While there is no presumptive association for hypertension based on Agent Orange exposure, the Veteran may still establish service connection with proof of actual direct causation, to include as due to Agent Orange exposure.  See 38 C.F.R. § 3.307(a) (6) (2013); 38 C.F.R. § 3.309(e) (2013).  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Therefore, the claim must be returned for an addendum report.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the same examiner who provided the January 2012 examination report and August 2012 addendum report.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The Veteran's claims file must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include exposure to Agent Orange therein.

Any opinion provided must include an explanation of the basis for the opinion.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


